United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.D., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
SHIPYARD, Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-926
Issued: August 6, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 21, 2007 appellant, through his representative, filed a timely appeal from the
Office of Workers’ Compensation Programs’ decision dated January 26, 2007 which denied his
request for merit review. Because more than one year has elapsed between the last merit decision
dated November 25, 2005 and the filing of this appeal on February 21, 2007, the Board lacks
jurisdiction to review the merits of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly refused to reopen the claim for merit review
pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On April 14, 2005 appellant, then a 71-year-old former shipwright, filed an occupational
disease claim, alleging that he was exposed to asbestos while a temporary civil service employee.
He stated that on July 29, 2004 he became aware that he had developed lung disease as a
consequence of his employment-related asbestos exposure.

The employing establishment responded on May 4, 2005 and stated that appellant’s most
recent employment was with the U.S. Postal Service and that he should file his claim through
that agency. It requested appellant’s personnel file from National Archives and Records
Administration on April 12, 2005 and his medical file on April 22, 2005.
Appellant provided medical records from November 3, 1961 listing his occupation as
shipwright. He also submitted a medical report dated August 8, 1961 signed and stamped by the
New York Naval Shipyard.
In a report dated July 29, 2004, Dr. Coleman Boyd, a pulmonologist, stated that appellant
was exposed to asbestos while working for the U.S. Postal Service from 1951 through 1960 and
while working for the employing establishment as a shipwright for six months in 1961. He noted
that appellant’s chest x-ray demonstrated definite bilateral interstitial fibrosis in the mid and
lower lung zones with irregular linear interstitial markings delineated. Dr. Boyd stated that these
findings were typical of previous asbestos exposure and indicated asbestosis. However, he noted
that appellant did not have asbestosis based on low exposure history and the low perfusion of
interstitial opacities in the absence of asbestos-related pulmonary physiologic impairment.
On May 13, 2005 appellant submitted documentation from the Social Security
Administration (SSA) indicating that he was employed by the postal service from 1957 through
1961 intermittently. He was employed by the employing establishment from July through
December 1961.
Appellant submitted a report from Dr. Edward Eden, a Board-certified pulmonologist,
dated July 12, 2005 diagnosing pulmonary asbestosis secondary to occupational exposure.
The Office responded to appellant’s claim on August 30, 2005 and stated that the
evidence failed to support that he was a federal employee at the time of the alleged employment
injury. The Office requested additional information regarding appellant’s employment status at
the time of the alleged employment exposure.
Appellant responded on September 7, 2005 and stated that he was certified to work at the
employing establishment by the Civil Service Commission. He denied working for a private
employer and stated that he was employed by the employing establishment. Appellant
resubmitted the documentation from the SSA.
By decision dated November 25, 2005, the Office denied appellant’s claim finding that
he was not a civil employee as defined by the Federal Employees’ Compensation Act at the time
of his claimed injury. It noted that the employing establishment was unable to recover
appellant’s personnel file. The employing establishment contact indicated that appellant was last
exposed to asbestos in 1961 while employed at the U.S. Postal Service.
Appellant, through his attorney, requested reconsideration on October 10, 2006. He
argued that he was a shipwright at the employing establishment in 1961. Appellant referenced
the documentation from the SSA demonstrating that he was employed by the employing
establishment in 1961. Counsel stated, “The record reflects that [appellant] was employed as a
civilian shipwright at the Brooklyn Navy Yard, at a work location and in an employment
capacity that was notorious for exposure to asbestos.” He also argued that appellant’s claim was
2

timely filed and that he had submitted sufficient medical evidence to meet his burden of proof.
In support of his claim, appellant submitted medical bills, medical reports and resubmitted the
documentation from the SSA.
By decision dated January 26, 2007, the Office declined to reopen appellant’s claim for
consideration of the merits. It found that the evidence submitted was repetitious, irrelevant and
insufficient to warrant review. The Office noted that appellant did not submit any new and
relevant evidence regarding his employment by the employing establishment. The Office stated:
“The SSA report pertains to Social Security taxes being reported by any given
employer. The report outlines that for the quarter April to June 1961 the U.S.
Navy Department reported to [S]ocial [S]ecurity taxes of $1,002.55. This
represents [appellant’s] employment in a civilian capacity and not as a federal
employee of the government. Please note that, based on the time frame involved,
that being 1961, the federal government only had one retirement system known as
[Civil Service Retirement System] (CSRS). Under the CSRS retirement program,
[f]ederal employees did not pay into the Social Security system. As such, this
form substantiates that you were not a federal employee with the Navy
Department. It gives credence that [appellant] was hired by the Navy Department
in a civilian capacity, but not as a federal employee which would provide him
coverage under the Act.”
The Office concluded that the employing establishment could not locate any official
personnel file for appellant and that he was not an employee for the purposes of the Act.
LEGAL PRECEDENT
An employee seeking benefits under the Act1 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of the Act, that the claim was timely filed within the applicable time
limitation period of the Act, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury. These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.2
The Act generally defines an employee as a civil officer or employee in any branch of the
Government of the United States, including an officer or employee of an instrumentality wholly
owned by the United States or an individual rendering personal service to the United States
similar to the service of a civil officer or employee of the United States, without pay or for

1

5 U.S.C. §§ 8101-8193.

2

Juanita Pitts, 56 ECAB ___ (Docket No. 04-1527, issued October 28, 2004).

3

nominal pay, when a statute authorizes the acceptance or use of the service, or authorizes
payment of travel or other expenses of the individual.3
To require the Office to reopen a case for merit review under section 8128(a) of the Act,4
the Office’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.5 When a claimant fails to meet
one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.6
ANALYSIS
The Office denied appellant’s claim on the initial element of his burden of proof that he
had failed to establish that he was an employee within the meaning of the Act. Appellant then
requested reconsideration and submitted argument and evidence regarding the additional
elements of his burden of proof including the timeliness of his claim that his claim occurred in
the performance of duty and the causal relationship between his condition and his employment.
The Board finds that the Office properly concluded that arguments and evidence regarding these
elements of appellant’s claim were not relevant as he had not established that he was an
employee.
Appellant also failed to submit any new evidence regarding whether or not he was a
federal employee for the purposes of the Act. He resubmitted the SSA documentation regarding
payment by the employing establishment. Appellant argued that this established that he was a
federal employee. As this evidence had previously been considered by the Office in determining
that appellant failed to meet his burden of proof that he was an employee for the purposes of the
Act, this does not constitute new evidence and cannot require the Office to reopen appellant’s
claim for consideration of the merits.
CONCLUSION
The Board finds that appellant failed to submit relevant new evidence or argument which
required the Office to reopen his claim for consideration of the merits. The Office properly
denied his request for merit review.

3

5 U.S.C. § 8101(1)(A) and (B).

4

5 U.S.C. §§ 8101-8193, § 8128(a).

5

20 C.F.R. § 10.606(b)(2).

6

20 C.F.R. § 10.608(b).

4

ORDER
IT IS HEREBY ORDERED THAT the January 26, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 6, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

